       Case 1:20-mj-00074-SKO Document 23 Filed 12/16/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   BENJAMIN ASA GERSON NY BAR #5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   FABIAN GARCIA-PALACIO
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:20-mj-00074-SKO
12                       Plaintiff,               STIPULATION TO TEMPORARILY MODIFY
                                                  TERM OF PRETRIAL RELEASE FOR
13   vs.                                          CHRISTMAS; ORDER
14   FABIAN GARCIA-PALACIO                        JUDGE: Hon. Sheila K. Oberto
15                      Defendant,
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that Fabian Garcia-Palacio’s order of release condition (7)(n) be modified to
19   allow Mr. Garcia-Palacio to attend a family Christmas gathering at his aunt’s home in Fresno,
20   California, from 4:00 p.m. on Thursday, December 24, 2020 until 2:00 a.m. on Friday, December
21   25, 2020. Mr. Garcia-Palacio requests the conditions of his release be modified to accommodate
22   the family tradition of celebrating at midnight on Christmas day. At all times, Mr. Garcia-Palacio
23   would be accompanied by and be in the presence of his mother, Perla Gonzalez, who is the
24   court-approved third-party custodian. Travel would be authorized directly to and from his aunt’s
25   home. The address has been supplied to pretrial services and will be sent to the court under
26   separate cover. No other stops or detours allowed. Mr. Garcia-Palacio has complied with all
27   terms of his release to date and has done particularly well in the Better Choices program.
28          All other conditions remain in full force and effect. Supervising Pretrial Services Officer
       Case 1:20-mj-00074-SKO Document 23 Filed 12/16/20 Page 2 of 2


 1   Frank Guerrero has no objection to the requested modification. The Government does not object.
 2                                                           Respectfully submitted,
 3                                                           McGREGOR SCOTT
                                                             United States Attorney
 4
 5   DATED: December 16, 2020                                 /s/ Justin J. Gilio
                                                             JUSTIN J. GILIO
 6                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 7
 8                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
 9
10   DATED: December 16, 2020                                /s/ Benjamin Gerson
                                                             BENJAMIN GERSON
11                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
12                                                           FABIAN GARCIA-PALACIO
13
14                                                ORDER
15            IT IS SO ORDERED that the pretrial release condition (7)(n) be modified to allow Mr.
16   Garcia-Palacio visit his aunt’s home in Fresno, California, from 4:00 p.m. on Thursday,
17   December 24, 2020 until 2:00 a.m. on Friday, December 25, 2020, in the immediate presence of
18   his Third-Party Custodian Perla Gonzalez at all times.
19            All other conditions remain in full force and effect.
20
21   IT IS SO ORDERED.

22   Dated:     December 16, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                       -2-
